internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi genin-146352-01 date october number info release date index number 2039-dollar_figure dear this is in response to your date letter requesting information regarding the federal estate_tax treatment of the survivor annuity payable under the military survivor benefit plan sep your letter indicates that you previously submitted a similar request on date and that you have misplaced our date response to that request as the relevant legal authority applicable to your situation has not changed since the date of our last letter we provide below the information that is contained in our may correspondence your letter indicates that you retired from the military in after years_of_service and that you have been enrolled in the sbp and its predecessor_plan since the plans were started you have never made any deposits pursuant to or d of title united_states_code you have elected a survivorship_annuity for your wife and disabled son at one time your older son was designated as a possible beneficiary of the plan but you changed this designation this is the only change you have made to the form of the benefits you request guidance as to whether the present_value of the survivor annuity at the date of your death will be includible in your gross_estate and whether the present_value of the survivor annuity at the date of your spouse's death will be includible in your spouse's gross_estate we cannot provide a ruling because your request does not satisfy the requirements for a ruling contained in revproc_2001_1 2001_1_irb_1 instead we are able to provide you with the following general information deceased retiree’s gross_estate sec_2039 of the internal_revenue_code provides that a decedent’s gross_estate includes the value of an annuity_or_other_payment receivable by a beneficiary by reason of surviving the decedent under any form of contract or agreement if the annuity_or_other_payment was payable to the decedent for his or her life sec_2039 also provides in some instances that pension benefits be excluded in whole or in part from the gross_estate of decedents who die after the following rules apply to estates of retirees who retired before date and who were receiving benefits under the plan before date if the retiree had made an irrevocable election to the form of the benefits before date or in the alternative did not change the form of the benefits after date the entire present_value of any survivor pension benefits is excludible from the retiree’s gross_estate unless deposits were made pursuant to section or section d of title if the retiree had changed the form of the benefits after date but before date the total present_value of survivor benefits from all plans that is excludible from the retiree’s gross_estate is limited to dollar_figure the value of total survivor annuities from pension plans in excess of dollar_figure is includible if the retiree changed the form of the benefits after date the entire value of the survivor annuity is includible in the retiree’s gross_estate in your case the estate_tax treatment of the survivor annuity payable at your death will depend upon whether and when you changed the form of the benefits this is a statutory requirement set forth in the tax reform acts of and under b of the tax_reform_act_of_1984 as amended by e of the tax_reform_act_of_1986 the estates of decedents who were participants in a qualified_plan and who were receiving benefits under that plan but who had not made an irrevocable election as to the form of the retirement and survivor benefit before date are treated as having made a timely irrevocable election if the decedent did not change the form of benefit before death the form of benefits of the sbp is provided under the terms of the plan if the plan provides for more than one form of benefit for purposes of sec_2039 the form of benefit is the benefit elected by the retiree upon separation_from_service a change in the form of benefit occurs if after date any person or persons alters the form or period of distribution under the plan even though the change may be a right or option under the plan or allowable by statute however since the designation of the beneficiary under the plan does not have to be irrevocable in order for the election to be valid the retiree may change the beneficiary without changing the form of the benefit whether you altered the form or period of distribution under the sbp from the form and period that you elected upon retirement without taking into account a change in the beneficiary is a question of fact that cannot be resolved without a thorough review of the terms of the separate plans in summary if you made an irrevocable election to the form of the benefits before date or if you did not change the form of the benefits after date the entire present_value at the date of your death of the survivor annuities from the plan are excludible from your gross_estate if you changed the form of benefit under the plan between date and date you may exclude up to a total of dollar_figure of the present_value at the date of your death of the survivor annuities from the plan from your gross_estate for federal estate_tax purposes any excess will be includible in your gross_estate if you changed the form of the benefit under the plan after date the entire value of the survivor’s annuity under that plan will be includible in your gross_estate estate_tax_marital_deduction in retiree’s estate an estate_tax_marital_deduction is allowed from the value of the gross_estate of the retiree for the value of the survivor annuity if the value of the survivor annuity is included in the retiree’s gross_estate and the benefits are payable to the retiree’s surviving_spouse if a retiree elected to provide a survivor annuity to only the surviving_spouse with no survivor benefit to any other person the retiree’s estate qualifies for a marital_deduction for the present_value of the survivor annuity that passes to the surviving_spouse and that is included in the decedent’s-retiree’s gross_estate the decedent’s estate does not have to make any election to claim this marital_deduction if a retiree elected to provide a survivor annuity that is paid first to the retiree- decedent’s spouse and upon the spouse’s death to other persons such as children the present_value of the survivor annuity will automatically qualify for the marital_deduction in the retiree-decedent’s estate as qualified_terminable_interest_property qtip the decedent’s estate can elect not to treat the survivor annuity as qtip property on the schedule m of the federal estate_tax_return if the survivor annuity is treated as qtip property the decedent’s estate will get a marital_deduction for the value of the survivor annuity on the date of the decedent’s death and the value of the survivor annuity on the date of death of the surviving_spouse will be included in the surviving spouse’s gross_estate if the survivor annuity is not treated as qtip property the decedent’s estate will not get an estate_tax_marital_deduction and the value of the survivor annuity on the date of death of the surviving_spouse will not be included in the surviving spouse’s gross_estate if a retiree elected to provide a survivor annuity only to eligible children and the value of the survivor annuity on the date of the decedent-retiree’s date of death is includible in the retiree’s gross_estate no estate_tax_marital_deduction is available because no property passes to the surviving_spouse survivor annuity beneficiary’s gross_estate whether the value of the survivor benefits is includible in the surviving spouse’s gross_estate upon his her death after the retiree’s death depends upon whether the value of the survivor annuity was included in the gross_estate of the retiree and whether a marital_deduction for the value of the survivor annuity was allowed to the retiree’s estate for the estate of the surviving_spouse of a retiree who elected to provide a survivor annuity only to the spouse upon the death of the surviving_spouse after the retiree’s death the value of the survivor benefits are not included in the spouse’s gross_estate since the benefits cease upon the death the surviving_spouse for the estate of the surviving_spouse of a retiree who elected to provide a survivor annuity for the retiree’s spouse and upon that spouse’s death to a child or children the present_value of the survivor annuity which passes to the child or children at the spouse’s date of death is includible in the spouse’s gross_estate if the value of the survivor annuity was includible in the retiree’s gross_estate and the retiree’s estate was allowed a qtip marital_deduction as described above if the value of the survivor annuity was not included in the retiree’s gross_estate or if included a qtip marital_deduction was not taken the value of the survivor annuity is not includible in the surviving spouse’s gross_estate in either event the value of the survivor benefits is not includible in the gross_estate of the child for the estate of the surviving_spouse of a retiree who elected to provide a survivor annuity to only the eligible children upon the death of the surviving_spouse or the death of each child the value of the survivor benefits will not be included in the gross_estate of either the surviving_spouse or any child the value of a survivor’s annuity is calculated by using the following formula annual annuity amount x beneficiary’s annuity factor x monthly adjustment factor present_value of survivor annuity the beneficiary's annuity factor may be found in table s of sec_20_2031-7 of the estate_tax regulations depending upon whether the survivor annuity is payable at the beginning or at the end of each payment interval the monthly adjustment factor may be found in table j or table k respectively of the regulation the determination of the proper factors in the tables will depend upon the applicable_federal_rate described in sec_7520 of the internal_revenue_code for the month and year in which the retiree dies the applicable federal rates are published monthly in the internal_revenue_bulletin an explanation and example of the computation of a survivor's annuity is contained in sec_20_2031-7 we hope that this information is helpful sincerely lorraine e gardner acting senior technician reviewer office of associate chief_counsel passthrough and special industries
